Title: To Thomas Jefferson from Isaac Story, 2 December 1805
From: Story, Isaac
To: Jefferson, Thomas


                  
                     Most respected Sir, 
                     Marblehead Decr. 2. 1805
                  
                  Deign to accept of the inclosed.—Secretary Dearborn can give you a particular account of the Author, as he sat under his ministry several years.—
                  Your’s with the deepest Veneration
                  
                     Isaac Story 
                     
                  
               